Citation Nr: 1133637	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-38 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for a low back strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from October 1982 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.  That decision granted service connection for a low back strain and assigned an initial 20 percent evaluation effective from July 27, 2004.  

The Board notes that the Veteran requested a hearing in her November 2007 substantive appeal.  However, her representative later submitted a statement in September 2010 indicating that she would like to cancel her request for a hearing.  Therefore, the hearing request is considered cancelled, and no further action is necessary.  See 38 C.F.R. § 20.704 (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2009, the Veteran submitted a copy of an August 2008 Social Security Administration (SSA) determination, which found that she was disabled due in part to her service-connected low back disability.  However, the records upon which that decision was based are not associated with the Veteran's claims file, and there is no indication that the RO has attempted to obtain them.  When VA is put on notice of the existence of SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (medical records upon which an award of SSA disability benefits have been predicated are relevant to VA claims for service connection and an increased rating).  Therefore, the RO should obtain and associate such records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her low back strain. After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


